DETAILED ACTION
This office action is in response to the application filed on 03/27/2019. Claims 1-20 are pending and are examined.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

The closest prior arts made of records are, Hajimasan et al.  (U.S Patent No. 9,460,284 B1, referred to as Hajimasan) and Singh et al. (U.S Pub No. 10,666,686 B1, referred to as Singh).

Hajimasan discloses systems and methods for protecting a computer system from computer security threats such as malware and spyware. In some embodiments, a security application executes a set of detection routines to determine whether a set of monitored entities (processes, threads, etc.) executing on the computer system comprise malicious software. The detection routines are formulated in bytecode and executed within a bytecode translation virtual machine. Execution of a detection routine comprises translating bytecode instructions of the respective routine into native processor instructions, for instance via interpretation or just-in-time compilation. 

Singh discloses a virtualized malware detection system is integrated with a virtual machine host including a plurality of virtual machines and a security virtual machine. Logic within the virtual machines are configured to perform a dynamic analysis of an object and monitor for the occurrence of a triggering event. Upon detection of a triggering event within a virtual machine, the logic within the virtual machine provides the security virtual machine with information associated with the triggering event for further analysis. Based on the further analysis, the object may then be classified as “non-malicious,” or “malicious.”

However, regarding claims 1 and 14, the prior art of Hajimasan and Singh when taken in the context of the claim as a whole do not disclose nor suggest, “identifying a rule virtual machine in a pending execution state, wherein the rule virtual machine is associated with a rule, an event queue, and a wait packet queue; determining whether an event packet of the event queue is a match for a wait packet of the wait packet queue; when it is determined that the event packet is a match for the wait packet, resuming execution of the rule virtual machine by processing at least one rule instruction of the rule; and halting execution of the rule virtual machine to indicate a determination is made for the rule.”.

Regarding claim 8, the prior art of Hajimasan and Singh when taken in the context of the claim as a whole do not disclose nor suggest, “generating a wait packet based on a wait rule instruction of a rule executing in a rule virtual machine, wherein the rule virtual machine is associated with an event queue and a wait packet queue; adding the wait packet to the wait packet queue for the rule virtual machine; placing the rule virtual machine in a waiting execution state; identifying that the rule virtual machine is in a pending execution state, wherein the event queue comprises at least one event packet; determining whether the at least one event packet is a match for the wait packet; when it is determined that the event packet is a match for the at least one wait packet, resuming execution of the rule virtual machine by processing a subsequent rule instruction of the rule; and halting execution of the rule virtual machine to indicate a determination is made for the rule.”.

Claims 2-7 depend on claim 1, claims 9-13 depend on claim 8 and claims 15-20 depend on claim 14, and are of consequence allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN SAADOUN whose telephone number is (571)272-8408.  The examiner can normally be reached on Mon-Fri 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HASSAN SAADOUN/Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435